 HARTER EQUIPMENT597Harter Equipment,Inc.andLocal 825, InternationalUnion of Operating Engineers,AFL-CIO. Case22-CA-1152724 June 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS, JOHANSEN, AND BABSONOn 22 April 1983 Administrative Law JudgeStevenDavis issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed an answering brief.On 13 August 1985 the Board scheduled oral ar-gument becausethis case presented important issuesin the administration of the National Labor Rela-tionsAct. On 19 September 1985 the Respondent,theGeneralCounsel, the Charging Party, theAmerican Federation of Labor and Congress of In-dustrialOrganizations, the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, the Chamber of Commerce ofthe United States of America, and the Council onLabor Law Equality 1 presented oral argumentbefore the Board.The Board has considered the decision and therecord in light of the exceptions, briefs, and oralargumentsand has decided to affirm the judge'srulings,findings, and conclusions and to adopt therecommended Order for reasons set forth in thisdecision.The issue presented here is whether the Re-spondent violated Section 8(a)(3) and (1) of the Actby hiring temporary replacements after lawfullylockingout permanent employees for the sole pur-pose of bringing economic pressure to bear in sup-port of a legitimate bargaining position. The judgefound no violation.We agree. In accord with therationaleexpressed in the opinion of former Mem-bers Kennedy and Penello inOttawa Silica Co., 197NLRB 449 (1972), we hold that, absent specificproof of antiunion motivation, an employer doesnot violate Section 8(a)(3) and (1) by hiring tempo-rary replacements in order to engage in businessoperations during an otherwise lawful lockout.The Respondent and the Union have been partiesto a series of collective-bargaining agreements since1973. In October 1981,2 the Respondent and theUnion commenced negotiations for a new contractto succeed the one scheduled to expire on 1 De-cember. The Respondent informed the Union thatitwas experiencing grave financial difficulties and'The AFL-CIO, the Teamsters,and the Chamber of Commerce ap-peared as amici curiaeThe Counsel on Labor Law Equality appearedboth as amicus curiae and on behalfof theRespondent2All dates refer to 1981 unless otherwise indicatedconsequently sought reductions inwages andchanges in the union-security clause. The Unionopposed the Respondent's proposals and offered toextend the expiring contract for 6 months so thatnegotiations could continue. The Respondent re-plied that it would not allow employees to workwithout a contract and would not grant any exten-sions of the contract.Negotiations continued and on 1 December theRespondent submitted a "final" proposal to theUnion. The Union was granted a 1-day extensionof the contract to consider the proposal, which itrejected.On 3 December the Respondent lockedout its employees in order to put pressure on theUnion to agree to terms favorable to the Respond-ent.Inmid-January 1982, the Respondent com-menced hiring temporary employees so that itcould resume operations and meet fixedexpenses.Negotiations continued through March, but at thetime of the hearing the lockout continued and thetemporary replacements were still employed.There is no evidence that the Respondent wasmotivated by specific union animus. On the con-trary, the bargaining history between the Respond-ent and the Union shows that their relations havebeen amicable. Further, there is no evidence thattheRespondent engaged in bad-faith bargainingbefore or after the lockout.Two decisions issued on the same day by the Su-preme Court provide the basis for evaluating thelegality of the Respondent's lockout and use oftemporary replacements:American Ship BuildingCo. v.NLRB,380 U.S. 300 (1965); andNLRB v.Brown Food Store,380 U.S. 278 (1965). InAmericanShip Building,the Court held that an employer vio-lated neither Section 8(a)(3) nor Section8(a)(1)when, after a bargaining impasse had been reached,ittemporarily locked out employees for the solepurpose of bringing economic pressure to bear insupport of a legitimate bargaining position. InBrown Food Store,the Court held that employersdid not violate Section 8(a)(3) or Section 8(a)(1) bycontinuing operations with temporary replacementsafter lawfully locking out regular employees in re-sponse to a whipsaw strike against one member ofa multiemployer association.The legal analyses inAmerican Ship BuildingandBrown Food Storewere complementary. The Courtfound sufficient business justification for both em-ployerweapons in the course of economic con-flicts.The Courtalso assessedthe impact of the useof these legitimate employer weapons on three em-ployee rights protected by the Act: the right tobargain collectively, the right to strike, and theright to engage in union activities. In each instance,280 NLRB No. 71 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Court found that the impact of the employerconduct on employee rights was comparativelyslight,rather than inherently destructive.Havingso found, the Court concluded that the conductwas prima facie lawful.InAmerican Ship Building,the Court made clearthat the employer's lockout reasonably served thelegitimate business end of pressing good-faith bar-gaining demands.Turning to the effect of suchconduct on employee rights, the Court observedthat the lockoutwas notin any wayinconsistentwith the employees' right to bargain collectively."The lockout may well dissuade employees fromadhering to the position which they initially adopt-ed in the bargaining,but the right to bargain col-lectively does not entail any `right' to insist onone's position free from economic disadvantage."380 U.S. at 309. Similarly, a lockout in support ofan employer's legitimate bargaining position wasnot inconsistent with the employees' right to strikebecause "there is nothing in the statute whichwould imply that the right to strike `carries with it'the right exclusively to determine the timing andduration of all work stoppages." Id. at 310. Finally,the Court rejected the notion that the lockout hadany natural tendency severely to discourage unionmembership. The lockout did not target only unionmembers. Although employees might suffer eco-nomic disadvantage because of their union's bar-gaining position, "this is also true of many stepswhich an employer may take during a bargainingconflict, and the existence of an arguable possibilitythat someone may feel himself discouraged in hisunionmembership or discriminated against byreasonof that membership cannot suffice to labelthem violations of § 8(a)(3) absent some unlawfulintention."Id. at312-313.InBrown Food Store,theCourt reiterated itsview that an employer lockout was a legitimateeconomic weapon in a variety of circumstances.For example,the Court had previously found thatthe use of a lockout by members of a multiemploy-er bargaining unit in response to a whipsaw strikedid not violate either Section 8(a)(1) or Section8(a)(3).NLRB v. Teamsters Local 449 (BuffaloLinen),353 U.S. 87 (1957). Turning to the unfairlabor practice question raised by the hiring of tem-porary employees after a lawfulBuffalo Linenlock-out, the Court found the same legitimate businesspurpose of preserving the multiemployer unitserved and stated: "In the circumstances of thiscase,we do not see how the continued operationsof respondents and their use of temporary replace-mentsimply hostile motivation any more than thelockout itself; nor do we see how they are inher-entlymore destructive of employee rights." 380U.S. at 284.Emphasizing the close relationship inpurpose and effects between a lockout and hiringtemporaries, the Court found the latter action to beconsistentwith and having no greater impact onemployee rights than numerous other lawful eco-nomic weapons of employers. The use of temporar-ieswas not inherently destructive of the right tostrike even if it doomed the whipsaw strike to fail-ure. In addition,the tendency to discourage unionmembership beyond the dissatisfaction lawfullystirred by the lockout was comparatively insubstan-tial.Upon resolution of the bargaining dispute,even if on less favorable terms proposed by the em-ployers, union members could return to their jobsand the temporary replacements would depart.InNLRB v. Great Dane Trailers,388 U.S. 26(1967), the Court reviewed and reaffirmed the prin-ciples ofAmerican Ship BuildingandBrown FoodStore.From these and othercases,$ the Court dis-tilledand summarized its guidelines for assessingemployer motivation in the context of asserted8(a)(3) violations (388 U.S. at 34):First, if it can reasonably be concluded thatthe employer's discriminatory conductwas"inherently destructive" of important employ-ee rights, no proof of an antiunion motivationisneeded and the Board can find an unfairlabor practice even if the employer introducesevidence that the conduct was motivated bybusiness considerations. Second, if the adverseeffect of the discriminatory conduct on em-ployee rights is "comparatively slight," an an-tiunionmotivation must be proved to sustainthe chargeifthe employer has come forwardwith evidence of legitimate and substantialbusiness justifications for the conduct. Thus, ineither situation, once it has been proved thatthe employerengagedin discriminatory con-duct which could have adversely affected em-ployee rights to some extent, the burden isupon the employer to establish that he wasmotivated by legitimate objectives since proofof motivationismostaccessible to him.InInland Trucking Co.,179 NLRB 350 (1969),the Board had an opportunity to interpretAmericanShip BuildingandBrown Food Storein determiningwhether employers violated Section 8(a)(3) and (1)by hiringand usingtemporary employees after alockout in support of the employers'bargaining de-mands. The Board adopted without comment thetrial examiner's finding of violations. The trial ex-9E g,NLRBvErie ResistorCorp,373 U S 221 (1963), in which theCourt held that an award of supersemonty to employeeswho workedduring a strike was discriminatory,inherently destructive conduct bear-ing its ownindicia ofimproper intent HARTER EQUIPMENTaminer reasoned that the employers'action had atleast some adverse impact on employee rights. Hethen found that the employers had failed to meet aburden of proving that the lockout and use of tem-poraries served a sufficient legitimate objective.The Court of Appeals for the Seventh Circuit en-forced the Board's Order inInland Trucking Co. v.NLRB,440 F.2d 562 (7th Cir. 1971), cert. denied404 U.S. 858 (1971), fording alternatively that thelockout, coupled with the use of temporary em-ployees, was (1) inherently destructive of employeerightsand unlawful even if the employers hadproved motivation by business considerations or (2)unlawful because the employers failed to prove alegitimate and substantial business justification.InOttawa Silica Co.,197 NLRB 449 (1972), theBoard considered the same issue presented inInland Truckingbut reached a different result. Amajority of the Board agreed that the employer'suse of temporary replacements to continue its busi-nessoperations during a lawful lockout in supportof the employer's bargainingposition did not vio-late Section 8(a)(3) and (1). The plurality opinionof former Members Kennedy and Penello rejectedtheInland Truckinganalysis.4Their opinion re-viewed the principles ofAmerican Ship BuildingandBrown Food Store,and found that locking outemployees and continuing to operate with tempo-rary replacements were reasonably adapted to theeffectuationof a legitimate business end, thenturned to a consideration of the impact on employ-ee rights. The plurality noted that, as inBrownFood Store,the replacements were expressly usedonly for the duration of the labor dispute, theUnion at most could be forced to capitulate andreturn its members to work on less favorable termsthan sought, and the membership could end thedispute at any time by agreeing to the employer'sterms and returning to work. Under these circum-stances, the Board plurality found that the employ-er's actions did not have any great tendency to dis-courage union membership, nor were they incon-sistentwith the right to bargain or with the rightto strike. Finding no violation, the plurality con-cluded with this observation (197 NLRB at 451):Our evaluation of the principles governingemployer lockouts coupled with continued op-erationwith temporary replacements con-vinces us that the result reached inInlandTruckingdoes not give proper recognition tolegitimateemployerinterests,devoid of any4 Former Chairman Miller concurred in the result based on his evalua-tion of the facts of the case in balancing employer interests against em-ployee rights Former Members Fanning and Jenkins, dissenting, wouldhave found the lockout and use of temporary replacements to be inher-ently destructive of employee rights.599motive to discourage the exercise of protectedemployee rights,which was the underlyingfactor in the Supreme Court's reasoning inAmerican Ship Building.Ifwe are to followthe logic ofAmerican Ship BuildingandBrownFood Stores,we are precluded from inferringantiunionmotivation solely from the applica-tion of economic pressure during the bargain-ing dispute.Having reviewed the foregoing precedent andthe evidence in this case, we are convinced of thecorrectness of the plurality opinion of formerMembers Kennedy and Penello inOttawa Silica.Initially,we find that the use of temporary employ-ees reasonably serves precisely the same purposeserved by the lockout, i.e., bringing economic pres-sure to bear in support of a legitimate bargainingposition.AfterAmerican Ship Building,the validityof sucha businesspurpose is unassailable.We donot perceive any persuasive reason why couplingthis purpose with a desire toremainin operationwith temporary employees would impermissiblycolor an employer's otherwise legitimate interests.There can be no more fundamental employer inter-est than the continuation of business operations.Exercising the right to lockout in a bargaining dis-pute does not necessitate for going the option tosecure business earnings any more than exercisingthe right to strike requires employees to for go at-tempts to secure income by temporary alternativeemployment, strike benefits, or unemploymentcompensation (where permitted by state law). Insum, the use of temporary employees to remain inoperation after a lawful lockout is "a measure rea-sonably adapted to the achievement of a legitimateend. 1,5We further find that the use of temporary em-ployees here had only a comparatively slight effecton employee rights. As inBrown Food Store,we donot see how the employer's operation with tempo-rary replacements implies hostile motivation anymore than the lawful lockout itself; nor do we seehowanyeffort to remain in operation after a lawfullockout could be "inherently destructive" of em-ployee rights and per se violative of the Act with-out inquiry into the employer's motivation.6 The5Brown Food Store,supra at 289The Boardhas held that the absence of impassedoesnot of itselfmake a lockout in support of bargaining demands unlawful,Darling &Co.,171NLRB 801 (1968), enfdsub nomLanev.NLRB,418 F.2d 1208(D C Or1969), neither does the absenceof anyreasonable fear ofstrikeWe likewise find that thesefactorsare not dispositivewithrespectto the postlockoutuse oftemporary employees. They may, however, berelevant in a caseinwhich the employer's professedbusiness motivationis challenged as pretextual 600DECISIONSOF NATIONALLABOR RELATIONS BOARDfact that the Respondent here was the protagonistin locking out employees does not warrant infer-ring any greater impact on employeerights fromthe subsequent use of temporary employees. Inlight ofAmerican Ship Building,there no longerexists any meaningful distinction concerning effectsbetween lawful "offensive" and lawful "defensive"economicweaponry.It is the lawful lockout here which had theimpact on employees by removing them from theranks of wage earners.Replacing them with tem-porary employees has no greater adverse effect onthe right to bargain collectively, which "does notentail any`right'to insist on one's position freefrom economic disadvantage."7 The bargaining re-lationship continues and the parties may negotiatetheir good-faith demands even while resorting tolegitimate economic pressure in support of them.The use of temporary employees also has no great-er adverse effect on the employees' right to strike.If, as stated inAmerican Ship Building,the right tostrike does not include "the right exclusively to de-termine the timing and durationof all work stop-pages"(380 U.S. at 310), then the preemptive con-trol over the work stoppage exerted by both lock-out and useof temporary employees cannot beviewed as an intrusion uponthe protected right tostrike. Finally, any adverse effect of the use of tem-porary employees on the right to belong to a unionmembership represents,as inBrownFood Store,atmost only a slight addition to the impact of thelockout itself. In every instance, the use of "tempo-rary" employees means no threat to the permanentemployee status of locked out employees. TheUnion or its individual members have the ability torelieve their adversity by accepting the employer'sless favorable bargaining terms and returning towork.In sum,we find that using temporary employeesafter a lawful lockout in order to bring economicpressureto bearin support of legitimate bargainingdemands (1) is a measure reasonably adapted to theachievement of a legitimate employer interest and(2) has only a comparatively slight adverse effecton protected employee rights. We reject the argu-ment that the Board should require more proof ofan employer's legitimate purpose in such a case orshould engage in balancing employer interestsagainstemployee rights to determine whether theAct has been violated, even in the absence of inde-pendentproof of unlawful employer motivation. Inour view, the Supreme Court's weighing of all rel-evant rights and interests inAmerican Ship BuildingandBrown Food Storehas already effectively de-rNLRBvAmericanShip Building, supra at 309finedthe employer's conduct as less than inherent-ly destructive,has recognized the legitimacy of thebusiness justifications involved,and has therebystruck a fixed balance in favor of permitting theuse of temporary employees after an otherwiselawful lockout.Because the Court has clearly limit-ed the Board's use of a qualitative balancing test toexceptional cases such asErie Resistor,supra, whenthe employer's conduct is inherently destructive ofemployee rights,no further balancing is appropri-ate here.Apart from this category of exceptionalcases, the general rule is that the Board lacks theauthority to function as an "arbiter of the sort ofeconomic weapons the parties can use in seeking togain acceptance of their bargaining demands."NLRBv.Insurance Agents,361U.S. 477, 497(1960).The Courtexpressly relied on this rule inadmonishing the Board to refrain from using a bal-ancing test inAmerican Ship BuildingandBrownFood Store.In particular,theCourt stated that"Sections 8(a)(1) and(3) do not give the Board ageneral authority to assess the relative economicpower of the adversaries in the bargaining processand to deny weapons to one party or the other be-cause of its assessment of that party's bargainingpower."eWhere,as here,we have found that the employ-er's conduct falls into the category of cases de-scribed inGreat Dane Trailers,supra, as those inwhichthe adverse effect on employee rights is"comparatively slight"and the employer has comeforward with evidence of "legitimate and substan-tialbusiness justification,"the Board must regardthe conduct as prima facie lawful."Applying thisrule to the issue presented here, we conclude thatthe Respondent has not violatedthe Act. Further-more, we hold as a general rule, in accord with Su-preme Court precedent and the plurality opinion inOttawa Silica,that an employer does not violateSection 8(a)(3) and (1), absent specific proof of an-tiunionmotivation,by using temporary employeesto engage in business operations during an other-wise lawful lockout,including a lockout initiatedfor the sole purpose of bringing economic pressureto bear in support of a legitimate bargaining posi-tion.108NLRBv.AmericanShipBuilding,supra at 3179We do not regard theCourt's reference to "substantial"justificationinGreat Dane Trailersas meaning anything more than nonfrivolous. Thiswas the standard of proof inAmericanShipBuildingandBrown FoodStore,which was expressly reaffirmed inGreat Dane Trailers10We overruleInland Truckingto the extent it is inconsistent with thisdecision HARTER EQUIPMENT601ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.MEMBER DENNIS,dissenting.Today the Board answers an important, recur-ring,and troubling Federal labor law question:whether any employer who lawfully locks out hisemployees to supporta bargainingposition may gofurther and hire temporaryreplacementsto contin-ue normaloperations.It is aquestion on which theSupreme Court has expressly declined to pass,'though it had the opportunity to do so,2 and overwhich previous Boards,3 courts ofappeals,4 andacademic commentators5 have sharply divided.And it is a question, difficult and controversialthoughit is, to which I believe my colleagues havegiven the wrong reply. I thereforedissent,persuad-ed as I am that using suchreplacementsafter a le-gitimate bargaining lockout-except in narrowlycircumscribed and carefully defined "defensive"situations-is inherently destructive of protectedemployee rights and violates Section 8(a)(1) and (3)of the Act.I begin where the majority does-with an analy-sis of the Supreme Court's simultaneouswatersheddecisions inAmerican Ship Building Co. v. NLRB,above, andNLRB v. Brown,above. InAmericanShip Building,the Court held an employer may,after a valid bargainingimpasse,lock out employ-ees to exert economic pressure in support of a le-gitimate bargaining position, without violating Sec-tion 8(a)(1) or (3) of the Act.6 InBrown,the CourtiAmericanShipBuilding Co. v NLRB,380 U S 300, 308 fn 8 (1965).2NLRB v. Brown,380 U S 278 (1965)S See, e g,InlandTruckingCo,179 NLRB 350 (1969), enfd 440 F 2d562 (7th Cir 1971), cert denied 404 U S 858 (1971) (finding temporaryreplacement unlawful),Ottawa Silica Co,197 NLRB 449 (1972) (Mem-bers Kennedy and Penello finding temporary replacement lawful,Chair-man Miller concurring,Members Fanning and Jenkins dissenting),InterCollegiate Press,199 NLRB 177 (1972), affd 486 F 2d 837 (8th Cir 1973),cert denied sub nomBookbinders Local 60 v. NLRB,416 U S. 938 (1974)(same result and division among Members as inOttawa Silica)4ContrastInland Trucking Co. v. NLRB,440 F.2d 562 (7th Cir 1971),cert denied 404 U S 858 (1971) (upholding Board finding of violationforemploying temporary replacements), withInter-Collegiate Press v.NLRB,486 F 2d 837 (8th Cir. 1973), cent denied sub nomBookbinders Local 60vNLRB,416 U S 938 (1974) (upholding Board finding of no violationfor employing temporaryreplacements)sContrast, e g, Note,Employers' Lockout with Temporary Replacementsis anUnfair Labor Practice,85 HarvL Rev 680 (1972) (arguing use oftemporary replacements in conjunction with a legitimate lockout is notunlawful),with Oberer,Lockouts and the Law- The Impact of AmericanShip Building and Brown Food,51 Cornell L Q 193, 220-223 (1966) (sug-gesting such replacement is illegal)6TheBoard has subsequently held that a preimpasse lockout to but-tress a proper bargaining position is not unlawful under American ShipBuilding See Darling & Co,171NLRB 801, 802-803 (1968), affd subnomLane v NLRB,418 F 2d 1208 (D C Cir 1969)held that nonstruck employers in a multiemployerbargainingassociationmay use temporary replace-mentsin conjunction with a lawful lockout under-taken after the union has commenced a whipsawstrike against one association member.TheAmerican Ship BuildingCourt found that thebargaininglockout did not violate Section 8(a)(1)because it did not infringe upon the employees'right to bargain collectively or their right to strike.Nor did the lockout violate Section 8(a)(3) becauseitdid not "carry with it any necessary implicationthat the employer acted to discourage union mem-bership or otherwise discriminate against unionmembers assuch,"7 and there was no independentevidence of unlawful motive.8The Court explicitly limited its holding to ap-proving an economically motivated lockout unac-companied by the use of replacements, saying,"This is the only issue before us, and all that wedecide."9 In a footnote accompanying that state-ment, the Court denied Justice White's accusationthat under the majority's rationale "an employermay not only lock out . . . but replace his locked-out employees with temporary help."' ° The Courtstated: "Contrary to the views expressed in a con-curring opinion filed in this case, we intimate noview whatever concerning the consequences whichwould follow had the employer replaced its em-Id at 312e InAmerican Ship Building,the employer, a ship repair firm operatingfour Great Lakes shipyards, entered into negotiations with eight unionsrepresenting its employees about 7 weeks before the union contract wasto expire on 1 August 1961 Despite numerous meetings, the parties failedto reach agreement on significant economic issues The employer and theunions rejected proposals made by one another on 31 July, and theunions rejected another employer offer made 9 August On 11 August theemployer distributed notices laying off employees the Chicago yard wasshut down entirely; all but two employees were laid off at Toledo, alargenumber of employees was retained at Lorain to finish a majorproject; and employees in the Buffalo yard were laid off in stages as theycompleted various remaining tasks.The judge found no violation of Sec 8(a)(1), (3), or (5) in the employ-er's conduct, concluding it was defensive in nature, i e, to avoid the pos-sibility of a strike occurring during the shipping season when a ship wasin the yard or when the yard was full The Board, however, reversed,and found the lockout unlawful, determining its purpose was solely toapply economic pressure on the union to achieve a prompt and favorablesettlement.The Court inAmerican Ship Buildingstated, "Both the Board and the[judge] assumed, within the established pattern of Board analysis, that ifthe employer had shut down its yard and laid off its workers solelyforthe purpose of bringing to bear economic pressure to break an impasseand secure more favorable contract terms, an unfair labor practice wouldbe made out." 380 U S at 306The Court recognized that the Board had permitted lockouts only inspecial "defensive" situations (summarized, id at 307) Its decision inAmerican Ship Building,however, obliterated that distinction and sanc-tioned postimpasse lockout use as a legitimate weapon absent unlawfulmotivationSee Evening News Assn,166 NLRB 219, 221 (1967), petitionfor review denied sub nomTeamsters Local 372 v NLRB,404 F 2d 1159(6th Cir 1968), cert denied 395 U S 923 (1969)9 Id at 30810 Id at 324 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees with permanent replacements or even tem-porary help."11The majority errs in readingAmerican ShipBuildingbroadlywithout due regard to the Su-preme Court's denial that it was upholding the useof temporary replacements. Indeed, a close inspec-tion ofAmerican Ship Buildingreveals that its ra-tionale for concluding a simple bargaining lockoutdoes not impair the Section 7 and Section 13 pro-tected right to strike not only is inapplicable to alockout accompanied by the use of temporary re-placements,but impliedly calls for a differentresult.My colleagues correctly recite the Court's state-ment that the right to strike does not encompass"the right exclusively to determine the timing andduration of all work stoppages." 12 But from thatstatementthemajority erroneously leaps to theconclusion that "the preemptive control over thework stoppage exerted by both lockout and use oftemporary employees cannot be viewed as an intru-sion uponthe protected right to strike."The Court made its comment in the context ofrejecting the Board's argument that a lockout pre-empts "the possibility of a strike and thus leave[s]the union with `nothing to strike against."' 13 TheCourt stated, "Insofar as this means that once em-ployees are locked out, they are deprived of theirright to call a strike against the employer becausehe is already shut down, the argument is whollyspecious, for the work stoppage which would havebeen the object of the strike has in fact oc-curred."14 Inthis context, the Court's immediatelysubsequent remarks about a union not having theright to control the "timing and duration" of workstoppageslogically follows.But,by the sametoken,when an employer not only locks out hisemployees, but remains in business using replace-ment personnel, the right to strike has been nulli-fied under the Court's reasoning because no workstoppage has occurred. The majority's reliance onthis portion of the Court's opinion is thus not onlymisplaced, but also self-defeating.The Court also observed that a prohibitionagainstlockoutswas removed from the originallegislativedraft of Section 8(a)(1), giving rise to aninference the deletion was designed "to mollifythose who saw in the bill an inequitable denial ofresort to the lockout, and to remove any languagewhich might give rise to fears that the lockout wasbeing proscribedper se."15 The Court also pointed' 1 Ed at308 In. 8' 2 1d at 310out other provisions of the Act, including Section8(d)(4) restricting a party to a labor contract fromengagingin a strike or lockout without giving req-uisitenotice, contain references that "can be inter-preted as a recognition of the legitimacy of the[lockout] deviceas a meansof applying economicpressure in support of bargaining positions." 16 TheCourt thus discerned a specific statutory basis forvalidating a bargaining lockout.In sum,I am not convinced thatAmerican ShipBuildingfurnishes authority for justifying the use oftemporary replacements in tandem with a lawfullockout without more. The Court found sanctionfor upholding a bargaining lockout, inter alia, inthe statute itself and its legislative history, and ex-pressly divorced the temporary replacement fromthe lockoutissue.To the extent any implicationsmay be drawn from the opinion, the Court's ration-ale for finding a bargaining lockout does notabridge the right to strike suggests temporary re-placement use would indeed contravene that right.When the Court, on the same day, addressed thetemporary replacement issue inNLRB v. Brown,above, 380 U.S. 278, it did so within the confinesof a narrowly delineated set of circumstances andeschewed any general rule approving temporaryreplacement use. There, negotiations between theunion and a five-member multiemployer group op-erating six stores failed to produce an agreement onwages.When the union struck one store (FoodJet), four employers operating the remaining fivestores immediately locked out their union-repre-sented employees and replaced them with manage-ment personnel, relatives of management, and tem-poraries for the strike's duration. Food Jet alsohired temporary help.When the strike ended alittlemore than a month later, the Food Jet strikersand the locked-out employees were reinstated andthe temporaries dismissed.The Court found the employers' use of tempo-rary replacements in connection with the lawfullockout violated neither Section 8(a)(1) nor Section8(a)(3).The Court, however, restricted its holdingto "the circumstances of this case," 17 its rationalecentering around the defensive character of thelockout. The Court found no implicit hostile moti-vation nor inherently destructive impact in the em-ployers' conduct, viewing it as "all part and parcelof respondents' defensive measure to preserve themultiemployer group in the face of the whipsawstrike.""' Significantly, the Court observed that de-1s Id1s Id.14Id'7380US at 28415 Ed. at 315.18 Id HARTER EQUIPMENTvying the nonstruck employers of the multiemploy-er group the right to replace their employees withtemporaries would negate the right to lock out be-cause it would permit the struck employer to gainthe economic upper hand byremaining in businessthrough utilizationof replacements,19 and therebypotentially threaten the integrity of the multiem-ployer association.20In examiningspecificallythe alleged 8(aXl) vio-lation, the Court agreed with the Board that per-mitting the nonstruck stores to stay in operation in-creased the pressure on the employees, but found"these pressures are no more than the result of theLocal's inability to make effective use of the whip-saw tactic."21 The Court concluded therefore thatthe use of temporaryreplacements in such circum-stances constituted a legitimate economic weaponnot inherently destructive of employee rights. TheCourt also foundno evidence of independent hos-tilemotive.Regarding the 8(a)(3) allegation, the Court like-wise found the employers' conduct did not have aninherently destructive impacton union membershipactivities, and that there was no evidence of subjec-tive unlawful intent. The Court emphasized, how-ever, that"the respondents'attempt to remain openfor business with the help of temporary replace-ments was a measure reasonably adapted to theachievement of a legitimate end-preserving the in-tegrity ofthe multiemployer bargaining unit."22The majority overlooks the key to the Court'sdecision inBrown,which is its emphasis upon thedefensive nature of engaging temporary help inconnection with a lockout wherea union has al-ready strucka member of a multiemployer group.To deny theremaining employers the right to re-place in addition to the right to lockout wouldplace the nonstruck employersat a disadvantagevis-a-vis the struck employer having a recognizedright to replace. In other words, theBrownCourtfound the multiemployers' right to lock out hollowabsent a special, limited right temporarily to re-place.Had the Supreme Court inBrowndesired toplace its imprimatur upon the use of temporary re-placements in other contexts, it would have usedinstead the widerAmerican Ship Buildingrationalejustifying bargaining lockouts generally to sanctiontemporary replacement to the same extent.1' SeeNLRB v. Mackay Radio & Telegraph Co.,304 U.S. 333 (1938).20 380 U S at 284-285 The Court quotedapprovingly from the courtof appeals analysis of the circumstances,as follows(id. at 285):Ifthe struck employerdoes choose to operate with replace-ments and the other employerscannot replace after lockout,the eco-nomic advantage passes to the struck member,the non-struck mem-bers are deterred in exercising the defensivelockout,and the whip-saw strikeenjoys an almostinescapable prospect of success.21 Id at 28622 Id at 289603The factual setting for the Respondent's employ-ment of temporary personnel in this case is far dif-ferent from that inBrownand similar to that inAmericanShip Building.The parties' collective-bar-gaining agreement ran from 1 December 1978 to 1December 1981. The Respondent and the Unionmet numerous times, bargaining in good faith, butfailed to reach agreement before the contract's ter-mination.Negotiations stalled principally over theRespondent's desire to reduce its wage and fringebenefitpayments.The Respondent rejected theUnion's offer to extend the labor agreement for 6months, as it desired immediatecost relief. The Re-spondent made a "final" offer to the Union on IDecember, agreed to a 1-day contract extension topermit employee consideration, but locked out theunit the next day after its proposal was rejected.The Respondent's president, Seth Harter, testifiedhe locked out the employees because he feared astrike atanytime in the absence of a contract andbecause he desired to place negotiating pressure onthe Union. In January, Harter began hiring tempo-rary replacements, as he testified, to defray fixedexpensesand continue operations. Although therewere some subsequent negotiations in March 1982,no agreementhad been reached by the time of thehearing on 20 and 21 January 1983. There is no in-dependent evidence of bad faith or union animuson the Respondent's part.The use of replacements under the instant factsis, in my view, inherently destructive of employeerights and violates Section 8(a)(1) and (3) of theAct,notwithstanding the absence of impropermotive and the presence of what might be viewedas legitimate and substantial business reasons forthe conduct.23 UnlikeBrown,all the Respondent'semployees desired to continue working. In such acase,as one respected academic, Professor Oberer,has stated, "To deny them work which is then of-fered to nonunion replacements, solely because oftheircollectivebargaining efforts,would seemclearly discriminatory and in the nature of reprisalfor section 7 activities."24 Further, as discussedabove, although the right to strike is not impairedwhen the union is denied the freedom to dictate2a See generallyNLRBvErie Resistor Corp.,373 US 221 (1963);NLRB v. Great Dane Trailers,388 U S 26(1967),NLRBvFleetwoodTrailers Co.,389 U.S 375 (1967)The Court inErie Resistor(373 US at 228)explained that where "in-herently discriminatory or destructive"conduct is involved.The employermust be held to intend the very consequenceswhich foreseeably and inescapably flow from his actions[be-cause] his conductdoesspeak for itself-it is discriminatory and itdoesdiscourage union membership and whatever the claimed over-riding justificationmay be, it carries with it unavoidable conse-quences which the employer not only foresaw but which he musthave intended24 Oberer,Lockouts and the Law,51 Cornell L Q 193, 221-222. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe "timingand duration"25 of a work stoppage(lockout only), that right is nullified when theunion is deniedthe possibility of effecting or pro-voking ashutdown (lockout plus temporary re-placement).Professor Oberer has concluded, rightly in myestimation,as follows:26Itmay therefore be argued thatBrown Foodisirrelevant, and that the single employer whochooses to lock out forbargainingpurposesshould resignhimself to paying the price of atemporarycessation of business. Because he ishimselfresponsible for his dilemma with re-spect to continued operations, he might fairlybe required to take the bitter with the sweet.Put otherwise, his total conduct-the bargain-ing lockoutplusthe hiring of temporary non-union replacements-might be said to "carryits own indiciaof unlawful intent." Any otherconclusion wouldentailsubordinating express-ly protected employee rights in favor of non-expressly protected employer interests to adegree not involved in the validation of thebargaininglockout itself.The Seventh Circuit inInland Trucking Co. v.NLRB,above, 440 F.2d 562 (1971), reasoned alongsimilar linesto conclude thatBrownwas properlylimited toits specialfacts involving a multiemploy-er group's defensive reaction to a whipsaw strike,and that a lockout accompanied by temporary re-placementsis inherently destructive of employeerights and in contravention of Section 8(a)(1) and(3) of the statute. The court commented that such alockout "forecloses the employees' opportunity toearnwithout surrendering the corresponding rightof the employer,"27 and held that "[p]ermitting anemployer to impose this additional price on theprotected right to collectivebargainingwould .. .conflictwith the intended scope and content ofthat right."2 sI think mycolleagueserr in stating broadly that,afterAmerican Ship Building,"there no longerexists anymeaningfuldistinction as to effects be-tween lawful `offensive' and lawful `defensive' eco-nomic weaponry." WhileAmerican Ship Buildingeffaced that distinction regarding the legitimacy oflockouts, the Court, in deciding that case andBrown,rejected the squarely presented opportunityto go one step beyond and hold temporary replace-mentuse lawful on the samebasis as thelockoutitself.Instead,the Court delimited its holding in26American Ship Building,above at 31026 Oberer, above, 51 Cornell L Q at 22227 440 F 2d at 56428 IdBrownto circumstances in which the union had ini-tiated economic action and nonstruck employers'utilization of temporary replacements was vital tomake meaningful their unquestioned lockout right.In so doing, the Court, I believe, implicitly recog-nized that allowing an employer to take the offen-sive and temporarily replace locked-out employeesrenders nugatory the employees' right to strike,and places an unacceptable burden on employees'rights to engage in collective-bargaining and unionactivities. I therefore find the Respondent's tempo-rary replacement of its employees in these condi-tions unlawful under Section 8(a)(1) and (3) of theAct as inherently destructive of rights guaranteedin Sections 7 and 13 of the Act.Marguerite R. Greenfield, Esq.,for the General Counsel.Kent A. F. Weisert and Joseph Campisano, Esqs. (Schwartz,Tobia and Stanziale),of East Orange, New Jersey, forthe Respondent.DECISIONSTATEMENT OF THE CASESTEVEN DAVIS Administrative Law Judge. On April1, 1982, Local 825, International Union of Operating En-gineers,AFL-CIO (the Union), filed a chargeagainstHarter Equipment, Inc. (Respondent), and on July 30,1982, the Regional Director of Region 22 issued a com-plaint againstRespondent that alleges that it violatedSection 8(a)(1) and (3) of the Act by locking out sixnamed employees and hiring temporary replacements forthose employees.The case was heard before me in Newark, NewJersey, January 20 and 21, 1983.On the entire record, including my observation of thedemeanor of the sole witness, Seth Harter,' and afterdue consideration of the briefs filed by the GeneralCounsel and Respondent, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent, a New Jersey corporation, having itsprincipal office and place of business at Route 33, Eng-lishtown, New Jersey, is engaged in the sale, distribution,and service of constructionand lawn maintenance equip-ment and related products. It annually purchases and re-ceives construction equipment and other goods and ma-terials valued in excess of $50,000 directly from supplierslocated outside New Jersey. Respondent admits and Ifind that it is an employer engaged in commerce withinthe meaningof Section 2(2), (6), and (7) of the Act.iThere were no credibility issues raised at the hearing Harter's undis-puted testimony is creditedAs discussed,infra,Ido not believe thatHarter's fear of a strike was justified However, that minor issue does notat all affect his credibility HARTER EQUIPMENT605II.THE UNIONRespondent has denied knowledge or informationabout the Union's status asa labor organization. The evi-dence established that the Union, whose members in-clude certain employees of Respondent, represents em-ployees in collective-bargaining negotiations with theiremployers and is a party to various bargaining agree-ments including an agreement with Respondent. I ac-cordingly find and conclude that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.III.ALLEGED UNFAIR LABOR PRACTICESA. BackgroundPrior to 1978 Respondent was a member of an em-ployer association, in the Associated Equipment Dealersof New Jersey, which was a party to a collective-bar-gaining agreement with the Union. In 1977 Respondentwithdrew from the association and separately negotiatedand entered into a collective-bargaining agreement withthe Union, that ran from December 1, 1978, to Decem-ber 1, 1981.The parties met about 14 times for the purpose of ne-gotiating a renewal contract to replace the agreementthat was to expire on December 1, 1981. They met aboutseven times before the lockout of December 3, 1981. It isnot alleged that Respondent engaged in surface bargain-ing or bad-faith bargaining and in fact the General Coun-sel stated at the hearing that charges alleging a refusal tobargain that were filed against both parties were eitherdismissedor withdrawn.During the course of the negotiations, the proposalsand demands of both parties were presented and dis-cussed. The major issues were wages and a union-securi-ty clause.Throughout the negotiations it was the Union's posi-tion that it would extend the expiring agreement for asmuch as 6 months so that negotiations could continue. Itwas Respondent's position that it wanted to reach agree-ment and havea contract executedbeforethe Decemberexpiration date, and if a renewal agreement was not exe-cuted by that time it would not permit its employees towork. Respondent's reasons for insisting on a contractbeforeDecember 1 were threefold: (a) President SethHarter feared that if Respondent's agreement was ex-tended beyond January 15, 1982, the expiration date ofthe association contract, the Union would demand thatRespondent agree to the same terms as the associationcontract, and (b) Respondent sought to reduce its wagesand fringe benefit payments because it was losing moneyand had to cut costs. Thus, as an extension of the con-tract,with its high wage and benefit provisions wouldnot relieve its financial difficulties, and (c) Respondentwanted the protection of a no-strike clause because itfeared that its employees might strike if they workedwithout a contract being in effect.Respondent initially proposed a union-security clausethat provided that union membership would be voluntaryafter 180 days of employment. The union-security clausein the expiring contract required membership in theUnion as a condition of employment, after 90 days ofemployment for regular employees and 180 days fortrainees.The Union was opposed to Respondent's union-security proposal and there was little movement in nego-tiations on that issue until November 27, 1981, whenUnion Representative Fay proposed, subject to the ap-proval of union officials, that Respondent would not berequired to provide benefits for new employees until 36months after their employment. Respondent immediatelyaccepted this offer, however,later thatday Fay advisedRespondent that he could not obtain approval of the pro-posal from union officials and the offer was thereforewithdrawn.Harter conceded that in the meetings held in Novem-ber, the parties reached agreement on certain items.On December 1, the day the contract expired, Re-spondent submitted a new "final" proposal to the Unionthat provided, inter alia, that "trainees shall be requiredto apply for membership in the Union not later than 18months after their employment and are not eligible forbenefits until a union member." Respondent also pro-posed a wage reduction permit for its employees. Fay re-quested that the contract be extended 1 day to permit theemployees to consider the proposal. Accordingly, theemployees worked on December 2. On December 3,Harter was advised by Shop Steward Jeffrey Hughy thattheemployees rejectedRespondent'sproposalbutwanted to continue to work until a new contract wasagreed on.2 Harter refused, and directed his ServiceManager James Gerstenmier to refuse to permit the em-ployees to punch in or work. On December 4, the em-ployees picketed Respondent's premises with signs thatstated that they were locked out.Harter testified that he locked out the employeesmainly because he did not want to have employeesworking at the shop without a contract because hefeared that the employees might strike at any time, andalso to put pressure on the Union to agree to a contract.In early December, Harter, at the recommendation ofa mediator, met with Union President Jackie Pierson toattempt to resolve the union-security issue. Pierson rec-ommended and Harter accepted a provision wherebytraineeswould not become members of the Union andthereby entitled to contributions for pension, welfare,and other benefits until the 13th month of their employ-ment. Thereafter, Harter met with Fay and agreementwas reached on other items, but on January 7, 1982,3Fay withdrew the proposal made by Pierson and accept-ed by Harter in early December relating to trainees.Harter believed that there was no progress in the ne-gotiations and he decided to hire temporary replace-ments becausehe had service work in the shop thatneeded to be done in order to defray his expenses inkeeping the plant open, and also to continue his oper-ations.Beginning January 15, Harter placed advertise-ments for employees and certain employees were hiredin January.On March 10, Respondent presented the Union withrevised proposals that were later rejected by the Union.2On December 2, the Union confirmedthis in a telegramto Respond-entAll dates hereafter are in 1982 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, the parties reached agreement on March 21when the wages were agreed on, and a letter of intentwas to be signed the next day. Harter then told Fay,however,that inasmuch as he had work only for the me-chanics he would reinstateonly themechanics at thattime, and would not take back the parts employee ordriver because he had no work for them.Fay repliedthat he had"legal problems"inRespondent's recallingonly the mechanics.The following day, March 22, Faydemanded that Harter reinstate at least one parts employ-ee, onedriver,and one painter,and Harterrefused. Alsoon that day, prospective employees applied for work inresponse to an advertisement placed in the previous day'snewspaper.Certain employees were hired.When re-placements were hired,in January and March,Respond-ent accepted orders from its customers and operated itsbusiness as in the past.On March 30,Respondent withdrew its last offer dueto "anger, frustration and exasperation"essentially be-cause the Union demanded that it reinstate a parts em-ployee, painter, and driver although it had no work forthem.The last day of picketing was April 1, on whichdate the Union filed the instant charge against Respond-ent.At the time of the hearing the labor dispute had appar-ently not yet ended, a renewal contract had not yet beenexecuted,4the replacement employees were still workingfor Respondent,and the regular unit employees had stillnot been returnedto work.IV. CONTENTIONS OF THE PARTIESThe General Counsel essentially argues that Respond-ent's lockout and hire of temporary replacements duringthe lockout was inherently destructiveof their Section 7rights and, principally relying onInlandTrucking Co.,5asserts that nevertheless Respondent has failed to meetits burden of establishing a legitimate and substantial jus-tification for its employment of the replacements.Respondent argues essentially that in the absence ofany independent evidence of union hostility, it couldlock out its employees and employ others on a tempo-rary basis to do the work of the locked-out employees inaid of its bargaining position,as a matter of legal right,under the decisionsof theSupreme Court inAmericanShip BuildingCo. v.NLRB6andNLRBv.Brown FoodStores 7V. DISCUSSIONAND ANALYSISRespondent's answer deniesthat it had locked out itsemployees on December 3, 1981. The evidence clearlyestablishes that it did. Respondent'sposition from theoutset of the negotiations was that if a contract was notagreed on by its expiration date, it would not permit theemployees to work. Indeed, on December 3, 1981, onlearning that his new proposal had been rejected by theemployees,Harter directed his manager to refuse topermit the unit employees to work. Thereafter, he denied4However,negotiation sessionsdid take place after April8 Inland Trucking Co.,179 NLRB 350 (1979)6 380 U.S. 300 (1965)7 380 U.S. 278 (1965)the request of certain unit employees to return to work. Iaccordingly find that December 3, 1981, Respondentlocked out its unit employees.8The Supreme Court inAmerican Ship Buildingheldthat the employerin that casedid not violate the Act bylocking out its employees when its only object was toexert pressure in support of its bargaining position," andit therefore followed that the use of the lockout did notcarry with it any "necessary implication" that it acted todiscourage union members as such. The Court noted thatitdid not appear that the "natural tendency" of the lock-out was to discourage union membership while servingno significant employer interest and that union animusmust be proven.It is clear here that Respondent, as testi-fied byHarter,lawfully locked out sit employees tobring pressure on the Union to modify its demands andto bring abouta settlementof the dispute on favorableterms as soon as possible to relieve its financial losses.Indeed, the lockout was nearly successful inasmuch asfullagreement on the terms of a new contract wasreached on March 21.InBrown Food Stores,which dealt with the issue oftemporary replacements, the Supreme Court held that inthe absence of a finding of hostile motive, an employerdoes not violate the Act by continuing operations withthe use of temporary replacements during an otherwiselawful lockout. The Court stated that "when the result-ing harm to employee rights is ... comparatively slight,and a substantial and legitimate business end is served,the employers' conduct isprima facie." 110The complaint alleges, and the General Counsel, citingInland Truckingargues,thatRespondent's conduct inlocking out and employing temporary replacements forthe locked-out employees amounts to conduct that is "in-herently destructive" of the employees' Section 7 rights.The Supreme Court has stated that "if it can reasonablybe concluded that the employer's discriminatory conductwas 'inherently destructive' of important employeerights,no proof ofan antiunion motivation is needed andthe Board can find an unfair labor practice even if theemployer introduces evidence that the conduct was moti-vated by business consideration."11 The Board, however,has consistently rejected such a per se violation, t 2 and8 "The conditioning of all work upon acceptance of the contract is theveryessence of a lockout"NLRB Y. Golden StateBottlingCo.,401 F 2d454, 457(9th Cir 1965)8AlthoughAmerican Ship Buildingdealtwith a postimpasse lockout,the Board has applied the principle in that case to preimpasse lockouts.Darting & Co,171NLRB 801 (1968), enfd.sub nom.Lane Y. NLRB,418F.2d 1208(D C. Cir. 1969). It is clear that no impasse had occurred hereAt the time of the lockout the parties were still negotiating, Respondenthad just presentedthe Union witha newofferand Respondent admittedthat much progress had been made,including the granting of concessionsat the meetings immediatelyprior tothe lockout10 BrownFoodStores, supra at 28911NLRB v. Great DaneTrailers, 388 U S 26, 34 (1967).tY Some Board members wouldapplyInlandTrucking and find thatthe use of temporary replacements always create a violationof the ActSee the dissenting opinion inJohns-ManvilleProducts Corp,223 NLRB1317 (1976);HessOil VirginIslands Corp.,205 NLRB 23 (1973);RalstonPurina Co.,204 NLRB 366 (1973),Inter-CollegiatePress,199 NLRB 177(1972), Ottawa Silica Co., 197 NLRB 449 (1972) HARTER EQUIPMENThas expressly refused to followInlandTrucking.' 3Rather, it has been the holding of a majority of theBoard that in the absence of a finding of antiunion moti-vation, an employer does not violate Section 8(a)(3) or(1) of the Act by hiring temporary replacements to con-tinue operations during an otherwise lawful lockout. i 4 Iaccordingly find and conclude for the reasons to be dis-cussed infra that Respondent's actions were not inherent-ly destructive of its employees' Section 7 rights.Moreover, the General Counsel further contends thateven if Respondent's actions are not deemed to be inher-ently destructive of its employees' rights, nevertheless, ithas not presented evidence of "legitimate and substan-tial" business justification for its conduct.15 I am unableto agree with the General Counsel's argument.The Board has not required an employer to show thatithad "legitimate and substantial" business justificationfor its conduct.16 Rather, such a "balancing test," ap-plied by the Board and Seventh Circuit inInland Truck-ingi7was endorsed by former Chairman Miller principal-ly in his concurring opinion inInter-Collegiate Press,buthas not been accepted by the Board. Indeed, as notedabove, the Board has expressly refused to follow its deci-sioninInland Trucking.Here, Respondent's actions constituted "a measure rea-sonably adapted to the effectuation of a legitimate busi-ness end."18As set forth inBrown Food Store,and followed by theBoard inOttawa Silica:[T]he replacements were expressly used for the du-ration of the labor dispute only; thus, the displacedemployees could not have looked upon the replace-ments as threatening their jobs. At most, [sic] heUnion could be forced to capitulate and return itsmembers to work on terms less desirable thanhoped for. The membership, through its control ofunion policy, could end the dispute and terminatethe lockout at any time by agreeing to Respondent'sterms and returning to work on a regular basis. Itwould appear that union members would havenothing to gain and much to lose, by quitting theunion. Under all these circumstances, we cannot saythat Respondent's conduct had any great tendencyto discourage union membership. As stated by theSupreme Court inBrown Food Stores,not only wastheprospectof discouragement of membershipcomparatively remote, but the attempt to remainopen for business with the help of temporary re-placements was a measure reasonably adapted tothe achievement of a legitimate end.We see nothing in Respondent's conduct whichwould warrant a conclusion that it was motivated13RalstonPurinaCo, 204 NLRB 366 fn 1 (1973),Ottawa Silica Co,197 NLRB 449, 451 (1972)14RalstonPurina Co,supra at fn 1, HessOil,supra at fn2,Inter-Collegiate Press,supra,andOttawa Silica,supra18Inland Trucking Co,440 F 2d 562, 564 (7th Cir 1971),cert denied404 US 858 (1971)18 See casescited in fn 14, supra17 See fn 15, supra18BrownFood Store,supra, 380 U S at 289607by any antiunion considerations or that it was in-tended to discourage the exercise of protected em-ployee rights.We view the lockout here as havingbeen used solely in support of Respondent's legiti-mate bargaining position.In such circumstances, itwas not inconsistent with the right to bargain col-lectively nor with the right to strike. Having con-cluded that the resulting harm to employee rightsby the lockout and continued operation by use oftemporary replacements was comparatively slight,and being of the view that there is insufficient evi-dence of improper motivation we hold that Re-spondent did not violate Section 8(a)(1) and (3).119The same reasoning applies to the facts in this case. Itshould be noted that although the advertisements for thereplacements did not state that the positions would betemporary, it was Harter's intention to return the regularemployees to work at the end of the dispute.2 ° Inasmuchas the dispute had not ended at the time of the hearing,the temporary employees were still employed by Re-spondent.21The General Counsel argues that unlikeBrown FoodStoreswhen the Court noted the union could have endedthe dispute by returning the members to "work on termswhich,while not as desirable as hoped for,were stillbetter than under the old contract"(emphasis added), herethe terms offered by Respondent were less favorablethan provided for in the prior contract. Although theGeneral Counsel may be correct, the Board, inOttawaSilica,did not rely on that language inBrown FoodStores,but simply stated, as set forth above, that theUnion could "return its members to work on terms lessdesirable than hoped for." Moreover, there was no evi-dence that Respondent engaged in bad-faith bargaining22and, indeed, the fact that the prior contract was so gen-erous to employees, due to Respondent's failure todemand that a cap be placed on cost-of-living adjust-ments to wage raises, causing its wage costs to be higherthan certain of its competitors, was the nub of the instantdispute.The General Counsel further asserts that anotherfactor cited inBrown Food Storesas applied by the BoardinOttawa Silicais inapposite. Thus, it was noted in thosecases as evidencethat the employer's conduct did nothave a tendency to discourage membership in the union,that the union members, through their control of unionpolicy "could end the dispute and terminate the lockoutat any time by agreeing to the employer's terms and re-turning to work." Although the General Counsel statesthat Respondent's withdrawal of its last offer on March'9Ottawa Silica,supra at 45120 I am aware that there was no evidence that the replacements werein fact told that their positions were temporary and thattheywould bereplaced at the conclusion of the dispute21 It is of no moment that certain unit employees requested reinstate-ment and were refused, inasmuch as the labor dispute had not ended atthe time they asked to return to work Moreover,there was no evidencethat the Union sought to end the dispute or sign an agreement with Re-spondent at the time the employees made their request to return22Charges alleging that Respondent violated Sec 8(a)(5) of the Actby its conduct during the bargaining were withdrawn or dismissed SeeSargent-WelchScientific Co,208NLRB 811 (1974) 608DECISIONS OF NATIONAL LABOR RELATIONS BOARD30 caused some confusion about what the union member-ship could agree to then,23 nevertheless,at the time ofthe lockout December 3, 1981,Respondent was advisedthat its new proposal that it submitted to the Union onDecember 1 had been rejected by the employees. In ad-dition, during the course of the lockout on March 10,Respondent presented a revised proposal to the Unionthat was later rejectedby it, andon March 21 full agree-ment was apparently reached on all terms of a newagreement when a new dispute aroseoverwhich em-ployees would be reinstated.Thus, the union memberscould have during the course of the lockout on severaloccasions agreed to Respondent's terms and returned towork.Furthermore, it is noted that there is no evidence thatRespondent was motivated by antiunion animus. On thecontrary, the bargaining history between Respondent andthe Union shows that their relations have been amica-ble-firstwhen Respondent was a member of the em-ployer association and then when it reached agreementseparatelywith the Union in its recently expired con-tract.Thus, the Union gave certain concessions to Re-spondent in the 1978 contract that it did not afford to theemployer association. Harter, although he bargained hardin the instant negotiations,nevertheless I am convincedthat he had a sincere desire to reach agreement with theUnion and continue their relationship. Evidence of this isseen in Respondent's[c]ontinuing efforts throughout negotiations to expe-dite bargaining sessionslooking toward an earlycontractagreement,and the fact that it offered pro-posals, discussed union proposals,made concessions,and reachedagreementwith the Union on certainlymost of the provisions of a collective-bargainingagreement prior to[the] lockout.24In addition, the replacements were not hired untilabout 6 weeks after the commencement of the lockoutbecause Respondent reasonably believed that the partieswould reachagreementbefore too long. Thus, there wasno attempt by Respondent to rush to hire replacements.This clearly shows a lack of intent by it to discouragemembership in the Union and Harter's good faith in ulti-mately hiring replacementsfor the locked-out employees.As set forth above, the General Counsel argues thatRespondent can show no "legitimate and substantial" jus-tification for its conduct, and further asserts thatInlandTruckingapplies herein. In that case, the trial examiner,affirmed by the Board, stated that "Respondents assertno special situation,beyond theirnormal business oper-ations, in justification of their conduct," did not face"any serious orunusualcompetitive threat from otherfirms," and their problems "do not appear to differ mate-rially from those common to . . . other employees." The23 Negotiation sessions did continueafter thefiling of the instant unfairlabor practicecharge by the Union on April 1 Therewas no evidencethat the Union was confused about what it could agree to inorder to endthe dispute24Stokely- Van Camp, Inc,186 NLRB 440, 451 (1970), whichalso in-volved a"well-founded fear of a disastrous strike," not presenthere. Thebusinessjustifications of Respondentwill bediscussed, infratrial examiner,therefore,in finding a violation of the Actin the use of temporary replacements during a lockout,required"some more substantial justification for that ad-ditional,significant discrimination against such employ-ees inherent in giving their work to others,after shuttingthem out from employment."25The General Counselcorrectly asserts that this case does not involve the cir-cumstance present in other cases, such as strike threat,26the possible deterioration of perishable goods,27 or criti-cal operating problems.28Iam unable to agree with the General Counsel'stheory.As noted above,Board cases subsequent toInland Truckingdo not appear to require the employerto establish such justification,and the Board has express-lydeclined to followInlandTrucking.Nevertheless,Harter gave undisputed testimony that Respondent expe-rienced severe financial difficulties-itsnet profit drop-pingfrom $36,166 in 1979 to $2247.88 in 1980, and in1981 it sustained a net loss of $14,516. The Union wasinformed of the financial status of Respondent at the firstnegotiating session.During the lockout,Respondent'sfixed expenses continued while no work was being per-formed on machinery already in the shop awaiting serv-ice.Accordingly, in order to begin operations and meetitsfixed expenses, Respondent hired temporary replace-ments.As noted above,Respondent did not hire replace-ments until about 6 weeks after the commencement ofthe lockout, during which 6-week period no unit workwas performed. Respondent's use of temporary replace-ments therefore was "reasonably adapted to achieve le-gitimate business ends"29-its economicsurvival and ac-cordingly its use of such replacements"to continue oper-ations during an otherwise lawful lockout"30 did notviolate the Act.ConclusionsIt is concluded that there being no proof of antiunionmotivation, Respondent's lockout of employees occurredin order to put pressure on the Union in support of Re-spondent's legitimate bargaining position and that thelockout therefore was neither inherently destructive ofemployee rights nor inherently prejudicial to union inter-ests nor devoid of significant economic justification.It is further concluded that there being no proof of an-tiunionmotivation,Respondent'suse of temporary re-placements during the lockout,although the resultingtendency to discourage union membership was compara-25Inland Trucking,supra at 35926 Harter testified that he would not let the unit employees work with-out a contract because, inter alia, he feared thattheywould strike at anytime.I find that there was no basis for such a fear inasmuch as the Unionneverthreatened to strike; several times during the negotiations theUnion offeredto extend the expiring contractfor asmuch as 6 monthswhile negotiations continued;and when the employees rejected Respond-ent's proposals on December 3, 1981, precipitating the lockout,they of-fered to continue to work untila new contract was agreed on I also notethatno strike tookplace during the negotiation of the expired contract in197821 Ralston PurinaPuppy Chow,supra28Johns-Manville,supra29Brown Food Stores,supra30 RalstonPurinaCo, supra;WGN of Colorado, Inc,199 NLRB 1053(1972),Inter-Collegiate Press,supra. HARTER EQUIPMENT609tively remote, such use of replacements constituted aOn the foregoing findings of fact and conclusion ofmeasurereasonably adapted to the effectuation of a le-law, I issue the following recommended31gitimate businessend and was lawful.CONCLUSION OF LAWRespondent has not violated the Act in any respect.ORDERThe complaint is dismissed in its entirety.31 If no exceptions are filed as providedby Sec 102 46 ofthe Board'sRules and Regulations, the findings,conclusions,and recommendedOrdershall, as providedin Sec 102.48 of the Rules, be adopted by theBoardand all objections to them shall be deemedwaived forallpur-poses